Citation Nr: 0501497	
Decision Date: 01/19/05    Archive Date: 02/07/05	

DOCKET NO.  03-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the benefit sought on 
appeal.  The veteran, who had active service from March 1947 
to September 1948 and from September 1949 to August 1968, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  


REMAND

A preliminary review of the record indicates a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that appropriate notice 
of the Veterans Claims Assistance Act of 2000 (VCAA) has not 
been provided to the veteran in connection with this appeal 
and that a VA examination is necessary to answer the medical 
question presented in this claim.  

With respect to notice of the VCAA, the Board observes that 
the May 2002 rating decision references a VCAA development 
letter sent on March 15, 2002.  However, the veteran's claim 
for service connection for arthritis of the lumbar spine was 
received after that date, on March 28, 2002.  While the Board 
acknowledges that the statement received from the veteran in 
March 2002 indicated that he had no medical evidence to 
submit, the veteran clearly referenced the earlier March 2002 
VCAA letter that had been provided to the veteran in 
connection with another claim.  Suffice it to note that the 
veteran could not be informed of the substance of the VCAA, 
including the evidence necessary to substantiate his claim 
for arthritis of the lumbar spine prior to filing of that 
claim and therefore, the March 2002 VCAA development letter 
is inadequate for purposes of the veteran's claim for service 
connection for arthritis of the lumbar spine.  The Board also 
notes that while the record contains an additional VCAA 
development letter dated in May 2003, that letter also 
clearly pertained to other claims for service connection, not 
the veteran's claim for service connection for arthritis of 
the lumbar spine.  The United States Court of Appeals for 
Veterans Claims has strictly construed the notice 
requirements of the VCAA and since the case is being returned 
to the RO for substantive evidentiary development, this 
matter can and should be addressed by the RO at that time.  

As for the need for a VA examination, the veteran essentially 
contends that the arthritis of his lumbar spine is either 
related to service or to his already service-connected 
osteoarthritis of the cervical and thoracic spine.  While the 
veteran was afforded a VA examination in June 2003 in 
connection with similar contentions regarding claims for 
service connection for arthritis of the knees and hips and 
disorders of the elbows, that VA examination contained no 
opinion regarding the etiology of the veteran's lumbar spine 
arthritis.  It should be noted that the veteran's contentions 
resulted in service connection being granted for both right 
and left elbow disorders.  Under the facts and circumstances 
of this case, the Board is of the opinion that the veteran 
should be afforded a VA examination in order to ascertain the 
etiology of his lumbar spine arthritis.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should provide notice of the 
VCAA in connection with the veteran's 
claim for service connection for 
arthritis of the lumbar spine consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1) and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the nature and etiology of his 
lumbar spine arthritis.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including service medical records, and 
following this review and the 
examination, the examiner is requested to 
offer an opinion concerning the etiology 
of the veteran's lumbar spine arthritis.  
The examiner should specifically comment 
on whether the veteran's lumbar spine 
arthritis is in any way related to 
service and/or whether the veteran's 
lumbar spine arthritis is causally or 
etiologically related to the 
service-connected osteoarthritis of the 
cervical and thoracic spine.  A clear 
rationale for all opinions would be 
helpful and a discussion of facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 


appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.   



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




